FILED
                              UNITED STATES DISTRICT COURT
                                                                                           NOV 1 6 2012
                              FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptcy
                                                                                   Coul18 for the District of Columbia


Kareemah Bell-Boston,                         )
                                              )
        Plaintiff,                            )
                                              )
                v.                            )        Civil Action No.      12 1858
                                              )
Marshall Heights Workforce Community          )
Development Organization,                     )
                                              )
        Defendant.                            )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on the plain,tiff s pro se complaint and application to

proceed in forma pauperis. The Court will grant the plaintiffs application and dismiss the

complaint for lack of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        The plaintiff is a District of Columbia resident suing an organization based in the

District. The plaintiff alleges that when she attended "an orientation" provided by the defendant

in September 2012, the defendant's "representative ... refused to make a copy of my application

for employment referral [and] refused to g[i]ve me the fax number so I could fax my application




                                                                                                                         3
for employment." Statement ofthe Case at 1-2. The plaintiff states that she "[w]rote to the

United States of America Equal Employment Opportunity Commission . . . concerning

employment discrimination," id. at 2, but she has alleged no facts in the complaint to support a

federal claim of employment discrimination. Since the complaint neither presents a federal

question nor provides a basis for diversity jurisdiction, it will be dismissed. 1




                                             ~&/ta-
                                              Um       States D1stnct Judge
DATE: October      ?-f ,2012




1
    A separate Order accompanies this Memorandum Opinion.




                                                   2